            Case 1:21-cv-01499-JMF Document 7 Filed 03/22/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
DAVID S. BAHAR,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     21-CV-1499 (JMF)
                  -v-                                                  :
                                                                       :            ORDER
CSA GROUP,                                                             :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Earlier today, the Court received the email attached as Exhibit A from Plaintiff David
Bahar. Mr. Bahar is reminded that he may not make submissions directly to Chambers; he
is required to submit them to the Pro Se Intake Unit or the temporary email address described in
the Court’s Order of March 3, 2021, ECF No. 4. If Mr. Bahar would like to request the
authorization of an alternative method of service, he must do so by filing a letter on the docket
using one of the above-referenced methods. Any future email sent directly to the Court will be
disregarded.

        The Clerk of Court is directed to mail a copy of this Order to Plaintiff.

        SO ORDERED.

Dated: March 22, 2021                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
Case 1:21-cv-01499-JMF Document 7 Filed 03/22/21 Page 2 of 9




              EXHIBIT A




                             2
                       Case 1:21-cv-01499-JMF Document 7 Filed 03/22/21 Page 3 of 9


Furman NYSD Chambers

From:                    David Bahar <davidsb49@hotmail.com>
Sent:                    Monday, March 22, 2021 10:38 AM
To:                      Furman NYSD Chambers
Subject:                 Urgent in Light of Covid-19 : Civil Action No. 21-cv-1499 (JMF)



CAUTION - EXTERNAL:



Dear Judge Furman

I received the following email from Preferred Process Servers regarding the delivery of my Summons to CSA
Group.

Due to Covid, everyone at CSA Group in New York City, is working remotely.

Please let me know whether under these circumstances, I can send the Summons via email, or other
procedures, authorized by you.

Truly

David Bahar

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

From: Preferred Process Servers Info <info@ppservers.com>
Sent: Friday, March 19, 2021 3:26 PM
To: David Bahar <davidsb49@hotmail.com>
Subject: RE: Serving Summons to CSA Group

Hi David,

We attempted to serve them today and everyone is working remotely for a while now due to Covid

PLEASE REVIEW US FOLLOWING THE LINK BELOW

https://www.ppservers.com/review‐us‐2/

Regards,
Joe Staropoli
Preferred Process Servers, Inc.
166‐06 24th Road, Lower Level
Whitestone,NY 11357
(Tel) 718‐362‐4890
(Fax) 718‐352‐0400
Joe@ppservers.com


                                                                        1
                     Case 1:21-cv-01499-JMF Document 7 Filed 03/22/21 Page 4 of 9



From: David Bahar <davidsb49@hotmail.com>
Sent: Monday, March 15, 2021 4:06 PM
To: Thais Lacava‐Antonucci <tlacava‐Antonucci@nylag.org>
Subject: Re: NYLAG ‐ New York Legal Clinic for PRO SE Litigants ‐ Help with Serving Summons and Complaint

Hi Thais

Thanks for your appended email.
I contacted the Sheriff's office, however they wanted over a month before they could deliver the Summons.
I therefore used
Preferred Process Servers, Inc.
166‐06 24th Road, Lower Level
Whitestone, NY 11357.

Thanks for your continued interest, and I am sure I will have more questions for you later.

Best regards

David Bahar


 From: Thais Lacava‐Antonucci <tlacava‐Antonucci@nylag.org>
 Sent: Wednesday, March 10, 2021 5:31 PM
 To: David Bahar <davidsb49@hotmail.com>
 Subject: Re: NYLAG ‐ New York Legal Clinic for PRO SE Litigants ‐ Help with Serving Summons and Complaint


   Hi Mr. Bahar,


   I spoke with my Supervisor and he said that if you contact the NY Sherrif's Department, they may be
   able to take care of all the serving procedures and only charge you $50 or so.


   He also pointed out that even though you paid the $400 filing fee, maybe moving forward you would
   want to submit a form pauperis request (https://nysd.uscourts.gov/sites/default/files/2018‐06/IFP‐
   application.pdf) so that you won't have to keep paying high fees and rates throughout your lawsuit. Just
   a thought.



           APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR COSTS
           5. Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other
           financial instrument or thing of value, including any item of value held in someone else’s name?

           nysd.uscourts.gov



                                                             2
                Case 1:21-cv-01499-JMF Document 7 Filed 03/22/21 Page 5 of 9




Best Regards,


Thais Lacava‐Antonucci




From: David Bahar <davidsb49@hotmail.com>
Sent: Wednesday, March 10, 2021 3:38 PM
To: Thais Lacava‐Antonucci <tlacava‐Antonucci@nylag.org>
Subject: Re: NYLAG ‐ New York Legal Clinic for PRO SE Litigants ‐ Help with Serving Summons and Complaint


 Dear Thais
 Thanks a lot for the information as well as you follow up email
 Greatly appreciate
 David Bahar

         On Mar 10, 2021, at 2:20 PM, Thais Lacava‐Antonucci <tlacava‐Antonucci@nylag.org> wrote:



           Dear Mr. Bahar,


           As per our brief conversation this afternoon, here is some additional information that might
           be useful to you when serving the summons and complaint to CSA Group.


           The link below is for the PRO SE Unit page, where you can find a lot about the next steps in
           your lawsuit.

           https://nysd.uscourts.gov/prose/appearing-without-an-attorney

           If you need any further assistance, please contact me.

           Best Regards,

           Thais Lacava-Antonucci

                                                         3
    Case 1:21-cv-01499-JMF Document 7 Filed 03/22/21 Page 6 of 9

Filing and Serving the Complaint
Once you have drafted your complaint, you must submit it either in person or by mail to the
Pro Se Intake Unit, along with the filing fees or an application to proceed without
prepayment of fees (in forma pauperis). Prisoners must also include a Prisoner
Authorization form.

If you pay the filing fees, you must submit a completed summons to the Pro Se Intake Unit
for the clerk to sign, seal, and issue. See Federal Rule of Civil Procedure 4(b). Once the
summons is issued, you must follow the procedures in Federal Rule of Civil Procedure 4 to
serve the summons and complaint.

If you request permission to proceed without prepayment of fees and your request is
granted, the Pro Se Intake Unit will complete and issue a summons only if the assigned
judge directs it to do so in an order of service.

Rule 4. Summons

(a) CONTENTS; AMENDMENTS.
     (1) Contents. A summons must:
        (A) name the court and the parties;
        (B) be directed to the defendant;
        (C) state the name and address of the plaintiff's attorney or—if unrepresented—of the
     plaintiff;
        (D) state the time within which the defendant must appear and defend;
        (E) notify the defendant that a failure to appear and defend will result in a default
     judgment against the defendant for the relief demanded in the complaint;
        (F) be signed by the clerk; and
        (G) bear the court's seal.
(2) Amendments. The court may permit a summons to be amended.
(b) Issuance. On or after filing the complaint, the plaintiff may present a summons to the
clerk for signature and seal. If the summons is properly completed, the clerk must sign, seal,
and issue it to the plaintiff for service on the defendant. A summons—or a copy of a summons
that is addressed to multiple defendants—must be issued for each defendant to be served.
(c) Service.
(1) In General. A summons must be served with a copy of the complaint. The plaintiff
is responsible for having the summons and complaint served within the time allowed
by Rule 4(m) and must furnish the necessary copies to the person who makes service.
(2) By Whom. Any person who is at least 18 years old and not a party may serve a
summons and complaint.
(3) By a Marshal or Someone Specially Appointed. At the plaintiff's request, the court may
order that service be made by a United States marshal or deputy marshal or by a person
specially appointed by the court. The court must so order if the plaintiff is authorized to
proceed in forma pauperis under 28 U.S.C. §1915 or as a seaman under 28 U.S.C. §1916.
(d) Waiving Service.
(1) Requesting a Waiver. An individual, corporation, or association that is subject to service
under Rule 4(e), (f), or (h) has a duty to avoid unnecessary expenses of serving the summons.
                                              4
    Case 1:21-cv-01499-JMF Document 7 Filed 03/22/21 Page 7 of 9
The plaintiff may notify such a defendant that an action has been commenced and request that
the defendant waive service of a summons. The notice and request must:
(A) be in writing and be addressed:
(i) to the individual defendant; or
(ii) for a defendant subject to service under Rule 4(h), to an officer, a managing or
general agent, or any other agent authorized by appointment or by law to receive service
of process;
(B) name the court where the complaint was filed;
(C) be accompanied by a copy of the complaint, 2 copies of the waiver form appended to this
Rule 4, and a prepaid means for returning the form;
(D) inform the defendant, using the form appended to this Rule 4, of the consequences of
waiving and not waiving service;
(E) state the date when the request is sent;
(F) give the defendant a reasonable time of at least 30 days after the request was sent—or at
least 60 days if sent to the defendant outside any judicial district of the United States—to
return the waiver; and
(G) be sent by first-class mail or other reliable means.
(2) Failure to Waive. If a defendant located within the United States fails, without good cause,
to sign and return a waiver requested by a plaintiff located within the United States, the court
must impose on the defendant:
(A) the expenses later incurred in making service; and
(B) the reasonable expenses, including attorney's fees, of any motion required to collect those
service expenses.
(3) Time to Answer After a Waiver. A defendant who, before being served with process,
timely returns a waiver need not serve an answer to the complaint until 60 days after the
request was sent—or until 90 days after it was sent to the defendant outside any judicial
district of the United States.
(4) Results of Filing a Waiver. When the plaintiff files a waiver, proof of service is not
required and these rules apply as if a summons and complaint had been served at the time of
filing the waiver.
(5) Jurisdiction and Venue Not Waived. Waiving service of a summons does not waive any
objection to personal jurisdiction or to venue.
(e) Serving an Individual Within a Judicial District of the United States. Unless federal law
provides otherwise, an individual—other than a minor, an incompetent person, or a person
whose waiver has been filed—may be served in a judicial district of the United States by:
(1) following state law for serving a summons in an action brought in courts of general
jurisdiction in the state where the district court is located or where service is made; or
(2) doing any of the following:
(A) delivering a copy of the summons and of the complaint to the individual personally;
(B) leaving a copy of each at the individual's dwelling or usual place of abode with someone
of suitable age and discretion who resides there; or
(C) delivering a copy of each to an agent authorized by appointment or by law to receive
service of process.
                                               5
    Case 1:21-cv-01499-JMF Document 7 Filed 03/22/21 Page 8 of 9
(f) Serving an Individual in a Foreign Country. Unless federal law provides otherwise, an
individual—other than a minor, an incompetent person, or a person whose waiver has been
filed—may be served at a place not within any judicial district of the United States:
(1) by any internationally agreed means of service that is reasonably calculated to give notice,
such as those authorized by the Hague Convention on the Service Abroad of Judicial and
Extrajudicial Documents;
(2) if there is no internationally agreed means, or if an international agreement allows but
does not specify other means, by a method that is reasonably calculated to give notice:
(A) as prescribed by the foreign country's law for service in that country in an action in its
courts of general jurisdiction;
(B) as the foreign authority directs in response to a letter rogatory or letter of request; or
(C) unless prohibited by the foreign country's law, by:
(i) delivering a copy of the summons and of the complaint to the individual personally; or
(ii) using any form of mail that the clerk addresses and sends to the individual and that requires
a signed receipt; or
(3) by other means not prohibited by international agreement, as the court orders.
 (g) SERVING A MINOR OR AN INCOMPETENT PERSON. A minor or an incompetent person in
a judicial district of the United States must be served by following state law for serving a
summons or like process on such a defendant in an action brought in the courts of general
jurisdiction of the state where service is made. A minor or an incompetent person who is not
within any judicial district of the United States must be served in the manner prescribed
by Rule 4(f)(2)(A), (f)(2)(B), or (f)(3).
(h) SERVING A CORPORATION, PARTNERSHIP, OR ASSOCIATION. Unless federal law
provides otherwise or the defendant's waiver has been filed, a domestic or foreign
corporation, or a partnership or other unincorporated association that is subject to
suit under a common name, must be served:
     (1) in a judicial district of the United States:
        (A) in the manner prescribed by Rule 4(e)(1) for serving an individual; or
       (B) by delivering a copy of the summons and of the complaint to an officer, a
     managing or general agent, or any other agent authorized by appointment or by
     law to receive service of process and—if the agent is one authorized by statute
     and the statute so requires—by also mailing a copy of each to the defendant; or
     (2) at a place not within any judicial district of the United States, in any manner
  prescribed by Rule 4(f) for serving an individual, except personal delivery
  under (f)(2)(C)(i).




This email, including any attachments, may contain information that is legally privileged
and/or confidential. If you are not the person this email was intended to reach, then do
not share, distribute, or copy it. Please notify the person who sent this email immediately
and then delete the email, including any attachments.




                                                6
                 Case 1:21-cv-01499-JMF Document 7 Filed 03/22/21 Page 9 of 9

  This email, including any attachments, may contain information that is legally privileged and/or confidential. If
  you are not the person this email was intended to reach, then do not share, distribute, or copy it. Please notify
  the person who sent this email immediately and then delete the email, including any attachments.

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.




                                                          7
